DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending in the instant application. Claims 1-4, 6-18 and 21 are rejected. Claims 5, 19 and 20 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on June 30, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,862,680.

US 9,862,680 discloses monobactams, such as the N-sulfonyloxy β-lactams 43, 44 and 48 (see claim 3), that can be used in a method of treating a bacterial infection (see claim 13). It is also disclosed in the reference that the compounds can be formulated as pharmaceutical compositions (see column 33, lines 15-18). Therefore, compounds of Formula I wherein G is -S(=O)2X and X is -ORA; A is -SR3 and R3 is -(C1-C8)N(RA)RB; Z is -N(RA)2 and RA is H; R1 is -C(CH3)2C(=O)OH; and R2 is H; pharmaceutical compositions thereof and the method of using a compound of the claims are anticipated by the reference. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4, 6-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No. 9,862,680. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
US 9,862,680 claims monobactams, such as the N-sulfonyloxy β-lactams 43, 44 and 48 (see claim 3), that can be used in a method of treating a bacterial infection (see claim 13). It is also disclosed in the reference that the compounds can be formulated as pharmaceutical compositions (see column 33, lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the compounds of Formula I, pharmaceutical compositions thereof and the method of using a compound of the claims in view of the reference. Thus, a prima facie case of obviousness case been established. 
Claim Objections
Claims 5, 19 and 20 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626